 

Exhibit 10.89

CONFIDENTIAL

 

September 2, 2014

 

Frank Del Rio

Chief Executive Officer

Prestige Cruises International, Inc.

8300 NW 33rd Street, Suite 100

Miami, Florida 33122

 

Re:   Executive Employment Agreement

 

Dear Mr. Del Rio,

 

As you are aware, Norwegian Cruise Line Holdings Ltd. (“Norwegian”) is
negotiating the terms of an Agreement and Plan of Merger, to be dated on or
about the date hereof, by and among Norwegian, Portland Merger Sub, Inc., a
wholly-owned, indirect subsidiary of Norwegian (“Merger Sub”), Prestige Cruises
International, Inc. (“PCI”) and certain other parties thereto, pursuant to which
Merger Sub would merge with and into PCI, with PCI continuing as the surviving
entity (the “Company”) following the merger as an indirect wholly-owned
subsidiary of Norwegian (the “Merger”).

 

1.         Assumption of Employment Agreement

 

This letter agreement confirms our mutual agreement and understanding that your
Amended and Restated Executive Employment Agreement dated as of June 5, 2014 by
and between you, Oceania Cruises, Inc. and PCI (the “Employment Agreement”)
shall be assumed by the Company as the surviving entity in the Merger. Except as
provided below, the terms of your Employment Agreement will remain in full force
and effect following the Merger. The parties hereto agree to enter into an
amendment of your Employment Agreement on terms consistent with this letter
agreement as soon as practicable following the date hereof to be effective (and
conditioned) upon the consummation of the Merger.

 

2.         Continuation of Employment; Severance

 

Upon and subject to the consummation of the Merger, it is agreed that you will
continue to serve as the Chief Executive Officer of the Company, as an indirect
wholly-owned subsidiary of Norwegian. It is anticipated that you will continue
to serve in such position until December 31, 2015, or such other date as may be
mutually agreed by the parties (the “Termination Date”). Upon the Termination
Date, or any earlier date of termination of employment by the Company without
“Cause” (as defined therein), you will be entitled to the same severance
payments and benefits (and subject to the same conditions) provided under
Section 6.2 of your Employment Agreement; provided, that any cash severance
payments described in Section 6.2(c) of your

 

 

 

  

Employment Agreement shall be paid in one lump sum payment on the 30th day
following the Termination Date.

 

3.         Additional Options

 

Pursuant to Section 4.3 of your Employment Agreement, you are entitled to a
grant of an “Additional Option” on or about January 1 of each year during your
“Period of Employment” (each as defined therein) covering 250,000 shares of PCI
common stock, subject to adjustment as provided under PCI’s 2008 Stock Option
Plan (the “Stock Option Plan”). Pursuant to Section 7 of the Stock Option Plan,
upon a corporate merger (among other events), the number and type of shares of
common stock that thereafter may be made the subject of options shall be
equitably and proportionately adjusted.

 

This letter agreement confirms our mutual agreement that, pursuant to Section
4.3 of your Employment Agreement and Section 7 of the Stock Option Plan, upon
consummation of the Merger, your right to receive annual Additional Options
during the Period of Employment shall be converted into a right to receive
equivalent stock option grants for ordinary shares of Norwegian, determined
based upon the relative Black-Scholes value of the respective stock options. All
references to “Parent” in such Section 4.3 shall be deemed to be references to
Norwegian.

 

4.         Covenant Not to Compete

 

This letter agreement confirms our mutual agreement that the prohibition set
forth in the first sentence of Section 5.4 of your Employment Agreement
prohibiting your direct or indirect engagement in any business that is engaged
in the passenger ship industry shall apply solely with respect to any Restricted
Competitor, it being understood that a “Restricted Competitor” shall mean (a)
any of the following listed brands or companies and their respective affiliates
(including the cruise line brands owned by, or affiliated with, the following
companies): (i) Royal Caribbean Ltd., (ii) Carnival Corporation, (iii) MSC
Cruises, (iv) Crystal Cruises, (v) Viking River Cruises, (vi) Viking Ocean
Cruises, (vii) SilverSea Cruises, and (viii) Hapag-Lloyd Cruises; (b) any
company or other person engaged in the passenger cruise ship industry that has
directly or indirectly acquired or become the beneficial owner of, or chartered,
more than one vessel from any of the foregoing; and (c) any company, business,
or other person with respect to which Executive is a founder, principal
shareholder, partner, or other investor, or in which Executive otherwise holds a
direct or indirect equity interest, that owns, operates or charters more than
one vessel that was acquired from, or is owned by, any of the companies listed
in clause (a) above and is engaged in the passenger cruise ship industry.

 

5.         Employee Stay Bonuses

 

We have discussed the implementation of “stay bonuses” for key employees of PCI
following the announcement of the Merger. This will acknowledge our mutual
understanding that Norwegian intends in good faith to implement such stay
bonuses, with the details of such stay bonuses, including the eligible
employees, amounts and terms of such bonuses, to be discussed and agreed upon
reasonably and in good faith by you and us following the signing of

 

2

 

  

the Agreement and Plan of Merger, and shall be subject to the approval of the
Compensation Committee of Norwegian’s Board of Directors.

 

6.         Miscellaneous

 

This letter agreement may be executed in one or more counterparts, all of which
together shall constitute one instrument. Signatures delivered by facsimile or
by an e-mail which contains portable document format (.pdf) file of an executed
signature page shall be binding and effective for all purposes. This letter
agreement is subject to and conditioned upon the consummation of the Merger and
shall be null and void ab initio upon termination of the Agreement and Plan of
Merger if the Merger is not consummated for any reason or no reason.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 

 

  Sincerely,       NORWEGIAN CRUISE LINE HOLDINGS LTD.         By: /s/ Kevin M.
Sheehan       Kevin M. Sheehan     President and Chief Executive Officer

 

AGREED AND ACCEPTED:        /s/ Frank Del Rio   Frank Del Rio  

 

PRESTIGE CRUISES INTERNATIONAL, INC.       By: /s/ Jason Montague     Jason
Montague     Chief Financial Officer         OCEANIA CRUISES, INC.         By:
/s/ Jason Montague     Jason Montague     Chief Financial Officer  

 



[signature page to letter agreement re: Executive Employment Agreement]

 



 

